                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAY 26 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                     No. 18-10335

               Plaintiff - Appellee,
                                               D.C. No. 3:15-cr-00518-MMC-1
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 ROBERT JACOBSEN,
                                               MANDATE
               Defendant - Appellant.




 UNITED STATES OF AMERICA,                     No. 18-10417

               Plaintiff - Appellee,
                                               D.C. No. 3:15-cr-00518-MMC-1
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 ROBERT JACOBSEN,

               Defendant - Appellant.


        The judgment of this Court, entered March 11, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.
FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Craig Westbrooke
Deputy Clerk
Ninth Circuit Rule 27-7
